Citation Nr: 1611901	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-05 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to March 24, 2009, for a grant of service connection for the cause of the Veteran's death, to include as due to clear and unmistakeable error (CUE) in a February 2002 rating decision. 

2.  Entitlement to an effective date prior to March 24, 2009, for eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35. 


REPRESENTATION

Appellant represented by:	Jules Miller, Attorney



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to September 1958.  The Veteran died on December [redacted], 2001, and the appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.   

The appellant testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of those proceedings is of record.  At the hearing, the Board noted the appellant's claim for an earlier effective date for the cause of the Veteran's death was interrelated to her claim of CUE in a previous rating decision.  While the claims for earlier effective dates were properly before the Board, no statement of the case (SOC) had been issued for the appellant's claim of CUE.  The Board offered to remand the appellant's CUE claim for issuance of an SOC, the appellant declined however.  Thus, the Board will consider the issue of CUE as interrelated to the claim for earlier effective date for service connection for the cause of the Veteran's death and has recharacterized the issues as noted on the title page accordingly. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue an effective date prior to March 24, 2009, for eligibility to Chapter 35 DEA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant submitted an informal claim for DIC benefits that was received by VA on December 16, 2008. 

2.  The February 2002 rating decision that denied the appellant's claim for service connection for the cause of the Veteran's death was not appealed and no new and material evidence was received within the appeal period.

3.  The correct relevant facts, as they were known in February 2002, were accurately reported and were before the RO and the statutory and regulatory provisions extant at the time of the rating decision were correctly applied

4.  There was a tenable evidentiary basis to support the RO's February 2002 determination.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of December 16, 2008, for the grant of service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400, 3.151(a), 3.155 (2015).

2.  The unappealed February 2002 rating decision that denied the appellant's claim for service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

3.  The February 2002 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.105(a), 20.1404 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The appellant's claims for earlier effective dates arise from a disagreement with the effective dates assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's duty to assist in the development of a claim includes assisting in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, and private treatment records have been obtained and considered.  The appellant has not identified any additional outstanding records that have not been obtained.  

The appellant has also been afforded a hearing before a Veterans Law Judge (VLJ) in which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the hearing, the VLJ noted the bases of the prior determinations and also asked specific questions, directed at clarifying the appellant's contentions.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated knowledge of those elements.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the claims can be adjudicated based on the current record.

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Background

The Veteran was rated as totally and permanently disabled in July 2000.  The same decision that awarded the Veteran totally and permanently disabled status established entitlement to DEA benefits effective July 19, 1999.  Following the Veteran's death in December 2001 the appellant filed a claim for service connection for the cause of the Veteran's death.  The appellant's initial claim for service connection for the cause of the Veteran's death was denied in a February 2002 rating decision.  No mention was made of DEA benefits.  The Veteran did not file a notice of disagreement to the February 2002 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 2002 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

The appellant submitted a statement, received December 16, 2008, expressing disagreement with VA's denial of service connection for the cause of the Veteran's death.  In March 2009 VA received a completed application for Dependency and Indemnity Compensation (DIC) from the appellant.  In a June 2010 rating decision VA granted the claim for service connection for the cause of the Veteran's death based on new and material evidence and established eligibility to DEA benefits, both effective March 24, 2009, the date of the appellant's formal application.  

III.  Analysis

The appellant maintains that the effective date for service connection for the cause of the Veteran's death should be earlier based on two theories; (1) that the December 16, 2008, statement constituted an informal claim for benefits; and (2) that the February 2002 rating decision was clearly and unmistakably erroneous.  The Board will address each of these contentions in turn.

1.  Informal Claim

Generally, the effective date for an award of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  The effective date for an award of service connection based, as here, on a reopened claim is the date that the request to reopen was received or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (r).  Thus, "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA." Lalonde v. West, 12 Vet.App. 377, 382 (1999); see also generally Sears v. Principi, 349 F.3d 1326, 1328-32 (Fed.Cir.2003) (as a rule, the effective date for an award made pursuant to a request to reopen cannot predate the request).  Prior to March 24, 2015, VA allowed for the filing of informal claims without any particular format or requirements aside from (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); 38 C.F.R. §§ 3.1(p), 3.155 (2008); see also Standard Claims and Appeals Forms, 79 Fed. Reg. 57660-01,  (Sept. 25, 2014).  

Although the appellant's December 2008 does not state a specific desire to apply for benefits, the communication indicates a contention that entitlement is warranted for service connection for the cause of the Veteran's death and, in accordance with VA's mandate to construe such correspondence in a liberal manner, the Board finds that the December 2008 letter satisfies the requirements for an informal claim for DIC, and thus that an effective date of December 16, 2008, the date of receipt of the informal claim, is warranted.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).  The appellant does not contend, and the evidence of record does not indicate that any correspondence following the initial February 2002 rating decision and before the December 2008 letter constitutes a formal or informal claim for benefits.  Thus, there are no grounds upon which to award an earlier effective date absent CUE in the original decision.  

2.  CUE

As noted above, the appellant maintains that the RO committed CUE in its February 2002 decision to deny service connection for the cause of the Veteran's death.  Generally, the appellant contends that the Veteran's service-connected thrombophlebitis (also identified as post-phlebitic syndrome) was a cause of death. 

Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312 (a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, would manifestly have changed the outcome of the prior decision); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Hines v. Principi, 18 Vet. App. 227, 235 (2004).

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test for determining when there is clear and unmistakable error present in a prior rating decision.  These are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. at 313-14.  

The Board finds that the argument advanced by the Veteran alleges clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003); see also Canady v. Nicholson, 20 Vet. App. 393, (2006).  The Board further notes that the appellant's DIC claim was granted in 2010 based on new and material evidence that was not part of the record in 2002, namely, an amended death certificate. 

The appellant asserts multiple grounds for a finding of CUE in the February 2002 decision.  First, the appellant has submitted treatise and website evidence, an amended death certificate, and a letter from the Veteran's coroner in support of the assertion that the Veteran's thrombophlebitis contributed to his death.  However, the determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Evidence that was not of record at the time of the decision cannot be used to determine whether CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).  None of these documents existed or were part of the record at the time of the February 2002 decision and thus cannot be used as the basis of a CUE claim.  

Second, the appellant has submitted copies of VA treatment records from the period prior to the Veteran's death and contends that the RO committed CUE by failing to consider these records in its analysis.  As noted by the appellant, all of these records were in VA possession at the time of the initial rating decision.  The appellant contends that the Veteran's medical records would have showed that his service-connected disabilities contributed to his death.  "[T]he failure to describe in the decision a piece of highly probative evidence would be a violation of the requirement in 38 C.F.R. § 3.303(a) that determinations be 'based on review of the entire evidence of record'." Crippen v. Brown, 9 Vet. App. 412, 423 (1996). Nevertheless, there would still be a required pleading of why the error compels the conclusion that a manifest change in the outcome would have resulted.  Id.
However, the Board does not find that the VA treatment records generated prior to the Veteran's death contain highly probative evidence.  The death certificate of record at the time stated that the Veteran died from cardiopulmonary arrest due to advanced gastric carcinoma of the liver and arteriosclerotic heart disease.  The appellant has not identified any single record that states that the Veteran's thrombophlebitis was either a principal or contributory cause of death.  At most, the records show that the Veteran's thrombophlebitis was one of several medical ailments he was suffering from at the time of his death.  The RO was aware of the existence of the Veteran's thrombophlebitis and mentioned the condition in the February 2002 decision.  However, it is not sufficient to show that service-connected disability casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).  The Veteran's treatment records do not show such a causal connection and were thus not highly probative to the issue of the cause of death.  

Moreover, even if there was some relevant evidence to the issue contained within the records, it is not undebatable that the outcome would have changed had the RO considered said records.  As noted, the only evidence in existence at the time of the February 2002 decision that directly addressed the question of the cause of the Veteran's death was his death certificate, which was considered by the RO in its decision and did not identify any of the Veteran's service-connected disabilities as contributing causes of death.  Moreover, the RO is prohibited from substituting its own medical judgement for that of a qualified medical practitioner.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the rating board cannot substitute its own medical judgment for that of medical professionals).  In this case the only medical opinion of record was the physician who drafted the Veteran's death certificate and the RO relied on this opinion in its decision.  

The appellant further contends that if the VA treatment records had been shown to the Veteran's coroner he would have reached a different conclusion and therefore a different outcome would have been reached by the RO.  The appellant maintains that the fact that the doctor later amended the death certificate is a showing that the outcome of the decision would have manifestly changed.  However, a new medical diagnosis that corrects an earlier diagnosis that was not of record at the time of the previous decision cannot form the basis of a CUE claim.  Porter v. Brown, 5 Vet. App. 233, 235-236 (1993).  Moreover, it is not undebatable that either the RO would have reached a different conclusion, especially given the doctor's August 2013 statement that "post-phlebitic syndrome is a symptom complex after repeated deep vein thrombosis.  It is not a cause of death."  Ultimately however, this line of argument goes to a disagreement as to how the facts were weighed or evaluated by the physician, which cannot form the basis of CUE. Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

Finally, the appellant contends that VA should have granted DIC benefits based on the fact that the Veteran was 100 percent disabled at the time of his death. In cases where a veteran's death was not due to a service-connected disability, a benefits-eligible survivor may receive DIC if the veteran was rated totally disabled due to service-connected disabilities.  38 C.F.R. § 3.22.  However, this is only the case under certain circumstances, including when a veteran had been rated as totally disabled for 10 years prior to his death.  Id.  As none of the relevant statutory criteria had been met at the time of the Veteran's death, the RO properly applied the law by not granting DIC benefits.  Id.  

Based upon the evidence existing at the time of the February 2002 rating decision, the Board finds that the correct relevant facts, as they were known at that time, were before the adjudicator, that the statutory and regulatory provisions extant at the time were correctly applied, and that any error in the February 2002 decision does not rise to the level of CUE.  Russell v. Principi, 3 Vet. App. 310 (1992).  Therefore, the claim for CUE is denied.  Accordingly, no disturbance of the February 2002 decision is required by law and no earlier effective date may be granted on this basis.  


ORDER

An effective date of December 16, 2008, and no earlier, for a grant of service connection for the cause of the Veteran's death, is granted. 


REMAND

In July 2000 DEA eligibility under 38 U.S.C. Chapter 35 was established for the Veteran's dependents, including the appellant, effective July 19, 1999, on the basis that the Veteran was permanently and totally disabled.  Thus, it would appear that the appellant was eligible for DEA benefits at the time of the Veteran's death.  The RO did not address the question of DEA benefits in its February 2002 rating decision.  In its June 2010 rating decision the RO established the appellant's eligibility to DEA benefits, effective March 24, 2009, the date of the appellant's formal application.

DEA benefits may be paid to dependents of a veteran, including spouses and surviving spouses, when the veteran has a service-connected disability that is rated permanent and total.  38 C.F.R. § 21.3021.  Applicable law also provides that DEA benefits may be paid to a surviving spouse if a veteran has a permanent total service-connected disability at the time of death.  38 C.F.R. § 21.3021.  However, the period of eligibility for surviving spouses of Veteran's who did not die on active duty may not exceed 10 years (even if the surviving spouse had already received DEA benefits before the Veteran died.  See 38 C.F.R. § 21.3046(c)(2).  The pertinent question then becomes the date eligibility began.  If the surviving spouse's eligibility is based on the Veteran's death while a total, service-connected disability is in effect, the beginning date for eligibility is the date of the Veteran's death.  38 C.F.R. § 21.3046(b)(2)(i).  However, if the surviving spouse's eligibility is based on the Veteran's death from a service-connected disability, the surviving spouse will choose the beginning date of the 10-year period.  That date will be no earlier than the date of death and no later than the date of the VA determination that the veteran's death was due to a service-connected disability, in this case June 30, 2010.  38 C.F.R. § 21.3046(b)(2)(ii).  

As the RO has granted the appellant eligibility to DEA benefits at different times based on different rationales and as the possibility exists that the Board's favorable action in granting an earlier effective date may in fact result in a less favorable outcome to the appellant, the claim is remanded so that the RO might provide a basis for its rationale for granting DEA eligibility and for the RO to determine the eligibility period for the appellant consistent with applicable law and the appellant's choice, if the appellant's eligibility was granted based on death from a service-connected disability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the appellant that she may submit lay statements concerning her intention to utilize DEA benefits or to identify any DEA benefits she may have already used.  Also request her choice of eligibility start date should the RO decide that the award of eligibility is properly premised on the Veteran's death due to a service-connected disability.  The appellant should be provided an appropriate amount of time to submit this lay evidence. 

2.  Then readjudicate the issue on appeal consistent with applicable regulations and any appellant preference as may be relevant.  Determine the beginning and ending dates of the appellant's period of eligibility to DEA benefits and inform her of these dates.

If any of the benefits sought on appeal remain denied, furnish the appellant and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


